Exhibit 10.9 Contract between Party A: Shenzhen Dexing Food Development Co., Ltd. and Party B: Jiangxi Yingtan Tianying Husbandry Group In order to better carry through national food safety work and ensure supply the citizens in Shenzhen with pollution – free meat, the following agreement is hereby reached through amicable negotiation by both Party A and Party B with respect to joint operations and cooperation for the purpose of providing Shenzhen with pollution – free pigs: Article 1 Quantity: Party B shall provide Party A with 50,000 pigs of a fine breed, which are cultivated at its own pig farm and meet national pollution – free standard, on a monthly basis and be responsible for producing relevant certificates and vouchers. Specific delivery timeline and annual delivery quantity per vehicle shall be further determined by both parties. Accumulative delivery quantity each year shall not be less than 600,000. Article 2 Spec & quality: Party B must supply pigs which comply with national pollution – free hygiene standard. In the event that clenbuterol is detected by relevant department or any pig fails to satisfy the national hygiene standard, any and all consequences and losses shall be borne by Party B. Each pig shall weigh about 100 kg. Article 3 Place of delivery: Designated pig slaughter base of Shenzhen Dexing Company. Article 4 Price: The price shall be determined by both parties through mutual negotiation based on the market price. The minimum supply price shall not be less than RMB 10.6 per kg. Article 5 Transport & fees: It is the responsibility of Party B to arrange vehicles for transport purpose and relevant fees shall be borne by Party B. Article 6 Terms of settlement: Party A shall pre-pay RMB 5,000,000 to Party B for capital turnover within five business days upon execution and effectiveness of the contract. Thereafter, every time Party A receives and weighs pigs, Party A shall pay the goods price in a timely manner in cash or via wire transfer. Article 7 Bonus and punitive measures: If Party B successfully accomplishes the yearly supply task, Party A shall give a bonus to Party B at RMB 10 per pig. Article 8 Term of contract: This contract has a term of three year and comes into effect on March 24, 2009. Article 9 This contract is made in duplicate, Party A and Party B holding ONE each. In case of any matters not mentioned herein, a supplementary agreement may be entered into. Such supplementary agreement is equally binding as this contract. Party A: Shenzhen Dexing Food Development Co., Ltd. Authorized representative: Cell number: 13802588788 Company address: Rm 501, Building No.2, Qingshuihe Meat Production Factory, Shenzhen Tel: 0755 – 22316732 FaxL 0755 – 22314821 Bank name: Bank of China Yujiang Sub-branch Yudiao Business Office A/C No.: 742862180968091001 Party B: Jiangxi Yingtan Tianying Husbandry Group Authorized representative: Pan Luping Cell number: 13507013339 Company address: 88 Gui Hua Yuan, Guan Jin Cheng, Yujiang County Tel: 0701 – 5680890 Fax: 0701 - 5680891 Bank name: Industrial and Commercial Bank of China Shenzhen Luohu Sub-branch A/C No.: 4000020409200121070
